Citation Nr: 1341987	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-33 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD), dysthymia and adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and TMK, L.C.S.W.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran had active service from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans Law Judge in a video conference hearing in May 2013.  A transcript of the hearing has been associated with the claims file.

The RO developed and certified this appeal a claim of service connection for PTSD alone.  However, in light of the Veteran's description of his claim, the symptoms described, and all the information submitted and obtained in support of the claim, the instant appeal is not limited in scope to a claim of service connection for PTSD alone, but also encompasses any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

Competent and credible evidence of record demonstrates that the Veteran has a psychiatric disorder, variously diagnosed as PTSD, dysthymia and adjustment disorder with anxiety, as a result of his active service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, variously diagnosed as PTSD, dysthymia and adjustment disorder with anxiety, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a current psychiatric condition resulting from his active duty service, including in Vietnam.  

After careful consideration of all assembled and procurable evidence, the Board finds that the record is in relative equipoise on all material elements of the claim.  The reasons follow.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for PTSD has specific requirements, which are: (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  Specific provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor, which consist of (1) a diagnosis of PTSD during service; (2) combat with the enemy; (3) fear of hostile military or terrorist activity; (4) former POW; and (5) in-service personal assault.  Id. 

In the instant case, the Veteran has been diagnosed with PTSD, dysthymia and adjustment disorder with anxiety.  The Veteran was diagnosed with adjustment disorder with anxiety by a VA clinical psychologist in July 2008.  In July 2009, a VA psychiatrist diagnosed the Veteran with PTSD.  At a June 2011 VA psychiatric evaluation, the examiner diagnosed the Veteran with dysthymia.  At the May 2013 Board hearing, a social worker from the local Vet Center testified that he believed the Veteran has PTSD.  The Board finds that the diagnoses of PTSD, dysthymia and adjustment disorder with anxiety satisfy the requirement of evidence of a current disability.  

Second, the Veteran's official service records confirm that he was in Vietnam from March 1967 to March 1968.  During that time, he participated in the Vietnam Counter Offensive II campaign, and Vietnam Counter Offensive Phase II campaign, and the Vietnam Tet Offensive.  At his Board hearing, the Veteran gave competent and credible testimony describing his experiences in Vietnam.  This evidence establishes that he at least as likely as not suffered an in-service traumatic event during service, which satisfies the second requirement to establish service connection.

Third, the evidence of record makes it as likely as not that the current psychiatric condition is a result of his service.  Specifically, a July 2008 VA treatment record shows that a clinical psychologist diagnosed the Veteran with adjustment disorder with anxiety and attributed it to the Veteran's service.  In the June 2011 VA psychiatric evaluation report, the psychiatrist diagnosed the Veteran with dysthymia and found that it was related to the Veteran's service.  While the June 2011 examiner specifically found that the Veteran did not have PTSD, the examiner specifically found that the dysthymia was related to the Veteran's service.  Finally, at the May 2013 hearing, a social worker testified that he believed the Veteran had symptoms, such as anxiety, depression and a number of other PTSD symptoms, related to the Veteran's service in Vietnam.  He noted that a VA medical professional had diagnosed the Veteran with PTSD in July 2009.  As a result, the Board finds the nexus requirement to be satisfied. 

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, dysthymia and adjustment disorder with anxiety, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the relief sought.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


ORDER

Entitlement to service connection for a psychiatric disorder, variously diagnosed as PTSD, dysthymia and adjustment disorder with anxiety, is granted.  



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


